ROBERTSON, P. J.
On April 4, 1910, T. W. Dowdy, a resident and citizen of Butler county, Missouri, executed a note to the plaintiff in the State of Arkansas for the sum of twelve hundred dollars, due June 15, 1910, and on March 10, 1911, the plaintiff instituted a suit and attachment proceedings in the circuit court of Clay county, Arkansas, against the said Dowdy. On October 2, 1911, the said Dowdy appeared and filed his answer therein. On January 26, 1912, the death of Dowdy was suggested and the action revived in the name of a special administrator ad litem, who refused to act; and thereafter, on April 9, 1912, the action was revived in the name of J. N. Moore as special administrator, who adopted' the answer theretofore filed in the case as his answer. On April 11, 1912., the cause was prosecuted to judgment against the special administrator in the sum of $1072.71, with interest at the rate of ten per cent from said date. On August 17, 1912, a copy of the judgment was filed in the probate court of Butler county, in this State, for- allowance against the estate of said Dowdy and his administrator, the defendant herein, duly notified. The amount of the judgment was allowed by the said *482probate court as a claim against tbe said estate and the administrator appealed to the circuit court, where, upon a trial anew, the administrator met with the same fate and has appealed to this court.
The alleged statutory law of the State of Arkansas, by virtue of which the special administrator was appointed, reads as follows: “In all cases where suits may be instituted and either plaintiff or defendant may die pending the same, it shall be lawful for the court before which such suit or suits may be pending, on a motion of any party interested, to appoint a special administrator, in whose name the cause shall be revived, and said suit or suits shall progress in all respects in his name with like effect as if the plaintiff or defendant (as the case may be) had remained in full life.” It further reads: “The powers of such administrator shall extend and be confined alone to the mere prosecution or defense of the particular suit or suits he may be appointed by the court to prosecute or defend.” Another section reads: “No special administrator shall be appointed, as in this act prescribed, where ' there is a general administrator. No such special administrator or executor shall be liable for the costs of the suit, for the management whereof he may be appointed. ’ ’
The rule is that, “A judgment against an ancillary administrator furnishes no cause of action, and is not even evidence against the domiciliary executor or administrator.” [2 Wharton on Conflict of Laws (3 Ed.), par. 629a, p. 1382; Stacey v. Thrasher, 6 Howard, 44 ; Braithwaite v. Harvey, 27 L. R. A. 101.] An unlimited number of cases might be cited upon this proposition but those above cited will give the inquiring mind an opportunity to find the majority of the decisions touching this question. It appears that the authorities are uniform on this proposition.
The special administrator appointed in Arkansas received his authority solely from that State, and if *483he goes into possession of his intestate’s property in, that State for the purpose of paying his debts, he is, * of course, in privity with him; yet this representa-; tion of his intestate is a qualified one and extends not, beyond the assets of which his own State has juris-j diction. When an administrator, it is said, is appointed; by the courts of one State, the courts of that State reserve to themselves full and conclusive jurisdiction over the assets of the estate within the limits of the State. “An administrator’s power as such does not extend beyond the boundaries of the State in which his letters of administration are granted.” [Emmons v. Gordon, 140 Mo. 490, 498, 41 S. W. 998.] This being the rule, it is difficult to understand how the plaintiff in the case at bar could claim that by virtue of its judgment against the special administrator, it acquired any greater rights than the administrator possessed.
Again, we are unable to understand how, in view of the provisions of the Arkansas statute limiting the powers of a special administrator to the defense of the suit, the plaintiff in this case can claim to have acquired any right to proceed, by virtue of his judgment, in this State. It appears that it could not even exact of the special administrator the collection of the personal assets of the deceased, if any, in Arkansas. •
Section 1737, Revised Statutes 1909 of Missouri does not, in our opinion, aid the plaintiff in this case because that statute only enables foreign administrators and others of that character to maintain an action in this State when such authority is possessed by them under the laws of their own State.
The suggestion that to deny the recognition of this judgment by the courts of this State is a denial of the full faith and credit required under the Constitution, is answered by the authorities above cited on the theory that the parties to the judgment in question are neither privies in blood, in law or by estate.
*484In a note on page 111 in the case of Braithwaite v. Harvey, 27 L. R. A. 101, supra, it is said that, ‘ ‘ The laws and courts of a State can only affect persons and things within their jurisdiction and both as to the administrator and the property confided to him, the judgment in another State is rés inter alios acta and is not even prima-facie evidence of the debt, citing numerous authorities in support thereof.
It is also held in Rentschler v. Jamison, 6 Mo. App. 135, that a judgment obtained in another State after the death of a person, against his administrator appointed in this State, is no evidence of indebtedness against the estate of the deceased here.
It follows that the judgment of the circuit court-should be reversed, which is accordingly done.
Sturgis, J., concurs-. Farrington-/J., concurs.